Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendments dated 3/15/21 are hereby entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 25 states that a “submitted student video” may be designated as “viewable by…only the respective submitting student” while in the claim upon which this claim depends it states that the "submitted student videos" once they are posted are to be "accessible by some or all of the plurality of students." Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23, 27-31, and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20070031805 A1 by Fox (“Fox”), in view of PGPUB US 20070143130 A1 by Hearn (“Hearn”), further in view of PGPUB US 20070026958 A1 by Barasch et al (“Barasch”).
In regard to Claims 19 and 29, Fox teaches a system for interactive online instruction by an educational provider comprising:
an instructional website provided by the educational provider, the instructional website including prerecorded video lessons accessible by a plurality of students;
(in regard to " instructional website…provider” see, e.g., paragraph 34; in regard “ instructional website…students”, see, e.g., paragraphs 19 and 25 in regard to students joining a Community and thereby having access to other students’ prerecorded peer videos as well as prerecorded training videos ("prerecorded video lessons").); 
one or more community webpages within the instructional website accessible by some or all of the plurality of the students; and
(see, e.g., paragraphs 19 in regard to there being various Communities that a students can join and paragraph 34 in regard to the system being provided via a 
a video management system provided on a server and  process video recordings including student videos submitted by one or more of the plurality of students and [instructor] feedback to said submitted student videos, the video management system :
(a)    receives, at the server, one or more submitted student videos,
(see, e.g., paragraph 8 regarding the web site being "maintained by a server" as well as, e.g., paragraphs 8 and 22 in regard to students uploading videos to the web site and, thereby, having them "receive[d] at the server");
[…]
(d)    provides [trainer web access] to facilitate (i) instructor review of one or more submitted student videos and (ii) selectively posting [of feedback] to s respective one or more [webpages]
(see, e.g., paragraphs 8, 19-20, 22, and 35 in regard to a trainer posting feedback to a student, including on the student's uploaded video, via the website);

Furthermore, while Fox teaches the trainer reviewing the student submitted videos and then providing feedback via the website to that video, it may not also teach the remaining claimed limitations, however, in an analogous reference, Hearn teaches
the video management system 
(b)    queues, at the server, the submitted student videos for review,
(see, e.g., paragraphs 35, 40, and 50);
[…]
(d)    provides an instructor's private webpage to facilitate (i) instructor review of one or more submitted student videos and (ii) selectively posting [of feedback to the] one of the submitted student videos […]
(see, e.g., paragraphs 32, 34-35, 40, 57, 96, 98 and 138 in regard to providing a private instructor portal, including webpages, whereby the instructor download the submitted student videos and then provide comments and feedback on that video that then appear to the student via the website);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Hearn to the system otherwise taught by Fox, in order to provide a secure means by which trainer(s) could review and then comment on student videos.
Furthermore, while Fox teaches the trainer reviewing the student submitted videos and then providing feedback via the website to that video, and Hearn teaches the trainer downloading the student submitted video from a queue in order to review and comment on them, this cited prior art may not also teach the remaining claimed limitations, however, in an analogous reference, Barasch teaches
(c)    facilitates uploading, to the server, one or more response videos, and
(d)    provides [a means to] facilitate [an] instructor […] selectively posting [videos] to a respective one of the community [spaces] accessibility by some or all of the plurality of students.
	(see, e.g., paragraph 69 in regard to a web-based system whereby an instructor may upload videos to a central server that are then viewable by all members of a group member community also via that web-based system.)

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the uploading and group lesson functionality taught by Barasch to the system otherwise taught by Fox, by providing the ability for the trainer to upload video responses to student videos, as well as adding the ability for there to be group lessons which include the entire learning community who then have the ability to view the trainer's comments and uploaded video(s) via the Community webpage, in order to provide a way for multiple individuals to learn from a single trainer.

Furthermore, Fox teaches the system being capable of allowing the user to selectively post two uploaded videos side by side ("selectively posting a [first video] together with a respective [second] video”) on a single webpage (“to a respective [webpage]”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have allowed the instructor the same ability taught by Fox for the student in order to allow the instructor to pair two videos together and thereby allow students to note the similarities and differences between the two.
In regard to Claim 20, see rejection of Claim 19.
In regard to Claim 21, see rejection of Claim 19.
In regard to Claims 22 and 30, see Hearn 
In regard to Claims 23 and 31, see rejection of Claim 19.
In regard to Claims 27 and 34, see rejection of Claim 19.
In regard to Claims 28 and 35, while, e.g., Barasch teaches group lessons wherein all the members of the group can view and comment on a particular subject such as improving your golf swing, the cited prior art may fail to specifically teach wherein a subject is suggested for the members to comment on, however,
the Examiner takes OFFICIAL NOTICE that providing topic for discussion to a class was old and well-known at the time of Applicant’s invention.  Such functionality allows for the instruction to be guided in a particular direction.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to guide the golf instruction in a particular direction by, e.g., having the members of the group lessons critique each other.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claims 26 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox, in view of Hearn, further in view of Barasch, further in view of PATENT US 5987302 A to Discoll et al (“Driscoll”).
In regard to Claim 26 and 33, Driscoll teaches the organizing and queueing of media materials (see, e.g., col. 10, lines 50-65).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added queueing by topic as taught by Discoll to the otherwise cited prior art so as to not allow one reviewer to tie up all of the submitted student videos on a particular topic.

Allowable Subject Matter
Claims 24 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
	Applicant’s arguments in regard to the rejections made under 35 USC 112 are not persuasive because Applicant’s amendments do not address the rejection that was made.
	Applicant’s arguments on pages 6-9 of its Remarks in regard to the rejections made under 35 USC 103 are addressed by the updated statement of rejection made supra, which was necessitated by Applicant’s amendments.  Specifically, e.g., Applicant is directed to page 9 in terms of Fox’s teachings.
	Applicant argues on pages 9-10 of its Remarks:

    PNG
    media_image1.png
    140
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    663
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Driscoll is only relied upon to teach organizing and queueing of media materials.  The otherwise cited prior art is relied upon to teach the remaining claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715